*107On Application for Rehearing.
Watkins, J.
(a) Executor’s counsel complains of our opinion ■only in two respects, viz.:
1. In that we erroneously amended the judgment of homologation of the executor’s account by allowing opponents an additional debit of $1033.08 as the amount collected from Gonsoulin & Hebert as proceeds of their mortgage note. v
2. In that the executor is likewise debited with $466.50 as the •amount O. O. Weeks paid one of the heirs out of rents he had collected.
Our attention is called to the terms of the judgment, whereby it is made apparent that the first sum was debited to the executor therein, and consequently our decree was in error in giving this amount as an increased allowance and in this respect the application should prevail. This is a mere casus omissus, aud was occasioned by an improper construction of a statement found in the brief of the ■executor’s counsel (at page 33) admitting that the account should be thus credited.
But in respect to the further debit that is complained of we are of ■opinion that complaint is not founded, particularly in view of the fact that on the same page of the brief is found an implied admission of the correctness of this charge.
(6) Opponent’s counsel enumerate in their brief quite a variety of objections to our opinion, which is tantamount to a reargument of the whole ease. But there is only one that strikes us as requiring special answer, because his argument is predicated upon the assumption that the propositions of law that are announced are correct. Such being the case, the homologated account of 1876 stands unimpeached and can not be assailed, and all the items and amounts thereon placed are fully and conclusively established. This leaves, practically, little in the controversy for discussion; and upon the remaining issues we are only the more confident of the correctness ■of the conclusions arrived at by reason of a second examination of them.
Counsel, however, insist that notwithstanding the district judge in .his reasons for judgment declared that the accountant was only ■entitled to credit for one-half of the amount of the West & Villeré ■ claim that is carried on the account, yet the judgment he rendered made no mention of this reduction and homologated the account as it *108stood; and that in this manner the heirs are charged the full amount in error.
On casual inspection this statement appears to be correct; but on careful examination, and a comparison made of the reasons for judgment and the judgment itself, the difficulty is completely overcome. For it appears from the judgment that “ the written reasons of the court were (thereto) annexed and form part of same.” This being the case, other recitals in the decree, seemingly inconsistent therewith, must be constrned with and conformed to the reasons for judgment. On this theory our judgment is correct, and in this respect requires no amendment.
It is therefore ordered and decreed that our opinion and decree be so amended as to disallow the amendment in respect to the additional debit of $1033.08, and that in all other respects it remain undisturbed.
Rehearing refused.